Case 7:14-cv-03674-VB-PED Document 525 Filed 03/10/20 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee ee ee ee ee ee ee ee ee ee eee xX
THE PLUMBING SUPPLY, LLC, d/b/a
FAUCET WORKS, 14-cv-3674 (VLB)
Plaintiff,
-against- ECF CASE
EXXONMOBIL OIL CORPORATION, |
EXXON MOBIL CORPORATION, SaesED
CPD NY ENERGY CORPORATION, ORDER
CUMBERLAND FARMS, INC. and
JOHN DOES 1-10,
Defendants.
en re) x
CPD NY ENERGY CORPORATION, (USPC SDNY

Q
joo OCUMENT
i ELECTRONICALLY FILED

A

| poc By

i poc}

ye
ty DATE FILED! SHO {24

Defendant and Third-Party Plaintiff,

ee y

i
it
t
f
i
4 }

 

 

- against - Ve

 

 

CUMBERLAND FARMS, INC., GROUNDWATER
& ENVIRONMENTAL SERVICES, INC., and JOHN
DOES 1-10,

Third-Party Defendants.

It is hereby ORDERED:

i, Pursuant to§ 475 of the Judiciary Law of the State of New York, Zarin & Steinmetz has
a charging lien against settlement proceeds (the “Settlement_Proceeds”) in Zhe
Plumbing Supply, LLC v. ExxonMobil Corporation, et al.,7:14-cv-03674-VB-PED
(the “Federal Lawsuit”) in an amount calculated in accordance with the confidential Fee
Settlement Agreement between Petitioner and The Plumbing Supply, LLC, d/b/a Faucet
Works ("Plaintiff) (See Sealed Doc.# 423, Exh. B).

2. Plaintiff shall pay same to Petitioner within five (5) days of after the later of (a) the
date of entry of this Order or (b) Plaintiff’s receipt of any of the Settlement Proceeds.
Plaintiff shall disclose to Petitioner the total amount of the Settlement Proceeds.
Petitioner shall not disclose the amount of the Settlement Proceeds to any third
person for any purpose unless required by law to do so.
Case 7:14-cv-03674-VB-PED Document 525 Filed 03/10/20 Page 3 of 5

Dated [6 \20

SO ORDEREIY

Vib

Vincent L. Briccetti
United States District Judge

 
